DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 7, 8, and 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a laser beam irradiation part configured to irradiate the first surface with a laser beam, in which components of the sample have moved toward the first surface via the plurality of through holes by a capillary phenomenon, and an imaging part configured to obtain a reflected light image of the sample by the first light.
Claims 2-6 and 9-13 are allowed due to being dependent from allowable independent claims 1 and 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
February 2, 2021
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881